Thaxter, J.
This is a libel for divorce brought by a husband against his wife for cruel and abusive treatment. Two children have been born to the marriage, George age 8, and Gordon age 6. Service was made on the libellee and on her legally appointed guardian. She is now and apparently has been for a number of years hopelessly insane. The judge who heard the case denied the divorce; and exceptions were taken to this court.
Undoubtedly the libellant has had a very unhappy time. Dr. Francis H. Sleeper, the superintendent of the hospital, was a witness. He testified that this woman was under his care at the hospital for some three years; that a lobotomy, a very radical brain operation, was performed in an effort to help her; but her condition must be regarded as hopeless. The trial judge made no findings of fact.
*535Insanity is not a ground for divorce in Maine and this court has no power to make it one. We do not make the laws. The trial court may have found that this unfortunate woman may not have known the difference between right and wrong; or he may have been of the opinion that the evidence of cruel and abusive treatment was insufficient to grant the divorce.
We said in Hadley v. Hadley, 144 Me. 127, 130: “It is well established in this State that the general principle applicable to factual findings, i.e., that those made by the trier of fact will not be disturbed in appellate proceedings if supported by credible evidence, is controlling in divorce proceedings.”

Exceptions overruled.